Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-54 are allowed. 

	Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: As to claim 1, the following
limitations are novel and not obvious over the art of record in combination with the remaining
limitations “identifying a channel raster associated with a plurality of resource blocks of a channel, the plurality of resource blocks having an asymmetric relation with respect to the channel raster; and transmitting, based at least in part on the asymmetric relation, a message to indicate a resource block offset metric that comprises an indication of the channel raster and location information associated with a first resource block of the plurality of resource blocks “. 

As to claims 2-15, the claims are allowed as being dependent from an allowable claim.

The following is an examiner’s statement of reasons for allowance: As to claim 16, the following limitations are novel and not obvious over the art of record in combination with the remaining
limitations “receiving a message that comprises an indication of a resource block offset metric; and identifying, based at least in part on the resource block offset metric, a channel raster associated with a plurality of resource blocks of a channel, the plurality of resource blocks having an asymmetric relation with respect to the channel raster. “. 

As to claims 17-27, the claims are allowed as being dependent from an allowable claim.

As to claim 28, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 29-42, the claims are allowed as being dependent from an allowable claim.

As to claim 43, the claim are allowed as applied to claim 16 above with similar limitations.

As to claims 44-54, the claims are allowed as being dependent from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467